EXHIBIT 21
       ABOUT       ADVERTISING     CONTACT        GET INVOLVED   OPINION SECTION SUBMISSIONS                                                                   




   NEWS        / CULTURE / OPINION / SPORTS / THE VOICE OF GMU KOREA / ETC. / FIND YOUR COPY /

Sexual assault investigation                                                                                               SEARCH

OCTOBER 24, 2016     /   0 COMMENTS      /   905 VIEWS                                                                                                             
                                                                                                                            Search


    Facebook   7         Twitter       LinkedIn          Email                                                             SPONSOR
BY SARMAT CHOWDHURY, STAFF WRITER

Students received an email Sept. 16 alerting the community to the launch of an investigation surrounding a sexual          TWITTER FEED
assault case led by a female student on campus.
                                                                                                                                      @IVEstate
The investigation, led by the U.S. Department of Education’s Of ce for Civil Rights, started with a complaint that
                                                                                                                                      Student-run news outlet for daily
“alleges that the university failed to respond promptly and equitably to her [the female student’s] report of sexual
                                                                                                                                      updates and in-depth coverage of
assault, and as a result, she was subjected to a sexually hostile environment,” the Of ce of Compliance, Diversity
                                                                                                                                      George Mason University. •Ads are
and Ethics’ Vice President Julian R. Williams said. The complaint was lodged to the Of ce of Compliance, Diversity
                                                                                                                           not endorsements• Find us online at
and Ethics, according to Williams in an email to the Mason community.
                                                                                                                           https://t.co/XcwS8mEYmU
Williams said he and others take such matters seriously, which he explained was the intent behind the initial email        RT @IVEstate_Sports: Check out
that was sent out to students.                                                                                             @NatalieHeavren's recap of @MasonWBB's
                                                                                                                           win over American U yesterd...
“Some schools do it differently. What we try to do here at Mason is to be as transparent as we can around these            Sat 23rd Nov 19 16:23
issues. Because it is all public information, so what we would rather not do is [keep it quiet and] have somebody in
the community nd out about a situation like this where we have received a complaint from the Of ce for Civil               RT @IVEstate_Sports: .@MasonMBB lost
Rights,” Williams said.                                                                                                    their rst game of the season against No.6
                                                                                                                           Maryland. Here...
Williams added that he and the university would rather not have the rst time students hear about an issue like this        Sat 23rd Nov 19 16:23
come from an email that somebody forwarded to them.
                                                                                                                           Our Panda Express fundraiser is TODAY!
“We’d rather let the community know that ‘hey, this is what’s out there,’ this is what we are doing in response as well    Stop by and show our yer to the cashier
as this is how we are going to move forward around these issues as well. So, it’s trying to be as transparent as           until 8:00 tonig...
possible and be as forthright as possible,” Williams said.                                                                 Fri 22nd Nov 19 13:29
Since 2011, there have been a total of 336 “investigation of colleges for possibly mishandling reports of sexual
                                                                                                                           RT @IVEstate_Sports: Don’t forget to follow
violence” according to the Chronicle of Higher Education. As of October 2016, only 55 cases have been resolved.
                                                                                                                           @NatalieHeavren for live coverage of the
Regarding Mason and its particular case, Williams said he was willing to explain the procedures for the ling of an
                                                                                                                           Mason-Mary...
investigation.
                                                                                                                           Fri 22nd Nov 19 13:29
“It’s a back and forth process. We would have to provide certain information to the Of ce of Civil Rights. They want
                                                                                                                           This week in #Opinion: Yes, The Equal Rights
to know a lot of information, but speci cally how have we [Mason] responded to complaints of sexual harassment,
                                                                                                                           Amendment Matters https://t.co/hBaaC4n7fs
sexual assault, dating violence and stalking for the last three academic years,” Williams said. “They also want to see
                                                                                                                           Fri 22nd Nov 19 13:00
our training materials, who is in some of these roles to respond to these issues.”

He added that the next step in this case is piecing all the information together, reaching out to the investigator about    Recent    Popular    Comments
the case, getting some clari cation and then compiling that information to send and submit to the Of ce for Civil
Rights.                                                                                                                               Javon Greene’s career-high not
                                                                                                                                      enough to edge Maso...
Though this is an ongoing investigation, Williams was con dent in stating that Mason would not be going to the
                                                                                                                                      JANUARY 18, 2020
court due to the nature of the complaint.
                                                                                                                                      Virginia Supreme Court Rules
“Usually, these sorts of complaints, they are handled within the Of ce for Civil Rights resolution processes,”
                                                                                                                                      Against Transparent G...
Williams said.
                                                                                                                                      DECEMBER 15, 2019
Williams added that what happens with a situation like this case is that Mason has to comply with Title IX, because
the school receives federal funding in the form of nancial aid. Title IX refers to Title IX of the Education                          Mason Men’s Basketball
                                                                                                                                      Improves to 10-1 With...
                                                                                                                                      DECEMBER 8, 2019
Amendments of 1972, which is designed to protect individuals from discrimination in educational activities or
programs that receive Federal nancial assistance.                                                                                   Mason improves to 9-1 in a
                                                                                                                                    lackluster performance ...
“Their job [the Department of Education and the Of ce for Civil Rights] is when they receive and accept a complaint,                DECEMBER 5, 2019
they would come in and investigate to make sure/double check just in case. So their enforcement power isn’t listed.
They wouldn’t be able to sue the university. The biggest sort of power that they would wield would be one of the                    Women’s Basketball Falls to 4-
egregious cases where they could limit a university’s ability to accept nancial aid funding,” Williams said.                        5 in Wednesday Matin...
                                                                                                                                    DECEMBER 4, 2019
As Williams pointed out, the government has never had to limit a university’s ability to accept nancial aid funding
for investigations. He also mentioned the proactive moves that Mason has made prior to the Title IX complaint, with
the hire of a full-time Title IX committee.                                                                               FOURTH ESTATE WEEKLY

While the investigation continues, Mason will have resources both on and off-campus for students who either wish
to report a case of sexual assault or utilize the counselors and various other outlets that are available to victims of   Shelf by Issuu
sexual violence.                                                                                                          11.18.19 - Fourth
                                                                                                                          Estate
        campus       News

        lawsuit      mishandled case       sexual assault



  About jennifershaskan
  View all posts by jennifershaskan →
                                                                                                                          FOLLOW IVE ON SOCIAL MEDIA

                                                                                                                              
   Read Previous                                                                                   Read Next 
  Bomb scare at Mason                                                                   George Mason and Slavery




New Title IX Coordinator, Who This?     Mason’s Student Senate Signs New         Mason Searching for New Title Ix
AUGUST 26, 2019                         Resolution                               Coordinator
                                        APRIL 1, 2019                            MARCH 25, 2019
Sponsored

Prevent Gutter Clogging With This Trick. See Why Gutter Cleaning
Companies Hide This From Homeowners
LeafFilter Partner



Meet The Skincare Made For Women Over 40 In Mind. Real Naturals
Repair and Prevent Creams
Color The World Lipsticks



You Will Be Surprised How Affordable LeafFilter™ Is!
LeafFilter Partner




These Venus® Dresses Are Perfect For Every Body Type
Venus




How To Empty Your Bowels Every Morning - Top Surgeon Explains
How
Gundry MD Bio Complete 3 Supplements



3 Dangerous Foods People Feed Their Dogs (Without Realizing It)
Dr. Marty ProPower Plus Supplement




Comments             Community                             
                                                           1   Login

 Recommend                 t Tweet     f Share            Sort by Best



  Start the discussion…

LOG IN WITH
                                OR SIGN UP WITH DISQUS ?

                                 Name




                             Be the first to comment.



✉ Subscribe d Add Disqus to your siteAdd DisqusAdd
Sponsored

Giada De Laurentiis Is Way More Than Just A Chef
MyDailyMagazine




Prevent Gutter Clogging With This Trick. See Why Gutter
Cleaning Companies Hide This From Homeowners
LeafFilter Partner



Meet The Skincare Made For Women Over 40 In Mind. Real
Naturals Repair and Prevent Creams
Color The World Lipsticks



These Venus® Dresses Are Perfect For Every Body Type
Venus




How To Empty Your Bowels Every Morning - Top Surgeon
Explains How
Gundry MD Bio Complete 3 Supplements



3 Dangerous Foods People Feed Their Dogs (Without
Realizing It)
Dr. Marty ProPower Plus Supplement




RECENT COMMENTS                                        WHERE TO GET PRINT COPIES

Alexander Kenny
                                                                 Fourth Estate Pr…
                                                                                                         
Great story! Should be distributed on a lea et a...
FEBRUARY 9, 2018
                                                                                             3269        3933
                                                                                              Likes     Followers
           Amanda
           I'll happily watch the curling
           competitions and c...
FEBRUARY 8, 2018                                       Map data ©2020   Terms   2,000 ft
                                                                                              
           Scarlett Simpson
           Really great article! It de nitely brings
                                                                                           SUBSCRIBE
           a pers...                                                                        RSS Feeds
FEBRUARY 7, 2018

           Johnny Walker
           I never thought about it but I bet
           biathlon reall...
FEBRUARY 5, 2018



© Fourth Estate Designed by FairPixels.com                                                                              
